     4:20-mj-03072-CRZ Doc # 19 Filed: 04/27/20 Page 1 of 2 - Page ID # 32



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
              Plaintiff,
                                                  CASE NO: 4:20MJ3072
      vs.

ROEMELLO WEAVER,                                          ORDER
            Defendant.



      Defendant has moved to reconsider my order of detention entered on April
15, 2020. (Filing No. 18). On the government's motion, the court held a detention
hearing under the Bail Reform Act, 18 U.S.C. § 3142(f). The court concludes the
defendant must be detained.

      There is a rebuttable presumption that no condition or combination of
conditions of release will reasonably assure the defendant's appearance at court
proceedings and the safety of the community because there is probable cause to
believe the defendant committed a drug crime under the Controlled Substances
Act (21 U.S.C. § 801 et seq.), for which the defendant could be required to serve
ten or more years in prison, and he used a gun in furtherance of this drug
trafficking crime. The defendant has not rebutted this presumption.

      Based on the evidence presented and information of record, the court finds
by a preponderance of the evidence that the defendant's release would pose a
risk of nonappearance at court proceedings, and by clear and convincing
evidence that the defendant's release would pose a risk of harm to the public.

      Specifically, the court finds there is substantial evidence to support the
charges against the defendant, and those charges include the use of a firearm,
and the defendant has a history of serious criminal activity and is a member of
     4:20-mj-03072-CRZ Doc # 19 Filed: 04/27/20 Page 2 of 2 - Page ID # 33



the Bloods gang; uses an alias; violated conditions of release previously imposed
by a court; has a history of harming or threatening harm to others; uses illegal
drugs and mood-altering chemicals; and conditions which restrict Defendant’s
travel, personal contacts, and possession of drugs, alcohol, and/or firearms;
require reporting, education, employment, or treatment; or monitor Defendant’s
movements or conduct; or any combination of these conditions or others
currently proposed or available (see 18 U.S.C. § 3142(c)), will not sufficiently
ameliorate the risks posed if the defendant is released.

      Under 18 U.S.C. § 3142(f), the magistrate judge may review detention
only if “information exists that was not known to the movant at the time of the
hearing and that has a material bearing” on the amelioration of the risks of
nonappearance and safety. Motions for review of detention must specify the
factual basis for the motion, the materiality of the facts to the issues, and that
the information was not known previously. Defendant’s pending motion to
reconsider raises no facts that were not previously submitted at the prior
detention hearing.

        Accordingly,


      1)    The defendant is committed to the custody of the Attorney General
or a designated representative for confinement in a corrections facility separate,
to the extent practicable, from persons awaiting or serving sentences or held in
custody pending appeal. The defendant must be afforded a reasonable
opportunity to consult privately with defense counsel. On order of the United
States Court or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to the United States
marshal for a court appearance.
        2) Defendant’s motion to reconsider detention, (Filing No. 18), is
  denied.

      April 27, 2020.                       BY THE COURT:
                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
